DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 11/18/2020, filed in response to the restriction requirement mailed 8/19/2020.
Claims 1-6, 8-17, and 19-22 are pending.  Claims 12, 13, 19-22 are withdrawn from further prosecution for the reasons set forth below.
	Claims 1-6, 8-11, and 14-17 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election group 1 (claims 1-6 and 8-17) without traverse in the reply filed on 11/18/2020 is acknowledged.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.
Examiner acknowledges applicant’s election of sepsis as the NF-KB-associated postnatal inflammatory disorder.  Claims 1-6, 8-11, and 14-17 read on the elected species.  Claims 12 and 13 are withdrawn from further consideration, as being drawn to a nonelected species. The species election was made without traverse in the reply filed on 11/18/2020.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See specification at paragraph [000100], p. 45.

Claim Objections
Claims 1-5, 8, 11, 14, 16, and 17 are objected to because of the following informalities:  
Regarding claim 1, the acronym “NF-KB” should be written out in full in the first appearance in the claims.
Claim 2 should be amended to recite “claim 1[[ ]],” to remove the extra space.
Claim 3 should be amended to recite “disorder is selected from the group consisting of”.
Claim 4 should be amended to recite “NF-KB-[[ ]] associated” to remove the extra space.
hyporesponsiveness”.
Claim 8 should be amended to recite “newborn subject is administered” for consistency with claim 1.
Claim 11 should be amended to recite “mm3” at lines 8 and 9.
Claim 14 should be amended to recite “decreased microbial profile … normal microbiome development” for consistency within the claim
Claim 16 should be amended to recite “said newborn subject” for consistency with claim 1.
Claim 17 should be amended to recite “heterodimer is administered”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for , does not reasonably provide enablement for treatment of other NF-KB-associated postnatal inflammatory disorders, or prevention of any disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims. 
Claims 1-6, 8-11, and 14-17 are drawn to a method for the prevention or treatment of a NF-KB-associated postnatal inflammatory disorder or a postnatal alteration increasing the risk of a NF-KB-associated postnatal inflammatory disorder in a newborn subject, said method comprising administering a therapeutically effective amount of S100A8 or S100A9 homodimer or S100A8/A9 heterodimer to the subject in need thereof.  Dependent claim 3 recites wherein said NF-KB-associated postnatal inflammatory disorder is one of sepsis, necrotizing enterocolitis, and bronchopulmonary dysplasia.
The specification states:  
The term "NF-ĸB-associated" when used herein refers to any postnatal inflammatory disorder involving an increased activation of NF-ĸB, such as TLR-induced inflammatory disorders. Generally, the increased activation of NF-ĸB subsequently induces pro-inflammatory cytokines and leads to a state of hyperinflammation”.
NF-ĸB-associated postnatal inflammatory disorder is preferably a systemic hyperinflammatory response syndrome. It is particularly envisaged that the NF-ĸB-associated postnatal inflammatory disorder as described herein is a TLR-mediated NF-ĸB-associated postnatal inflammatory disorder. Preferably, said NF-ĸB-associated postnatal inflammatory disorder is a TLR4- and/or TLR2-mediated postnatal inflammatory disorder. 
NF-ĸB-associated postnatal inflammatory disorder as described herein is an acute NF-ĸB-associated postnatal inflammatory disorder. An 

Specification at paras. [00036]-[00039].
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
(3) Direction or Guidance:  That provided is very limited with respect to the scope of the NF-ĸB-associated inflammatory diseases and disorders that are encompassed within the instant claims, much less prevention such diseases and disorders. The specification generally teaches a “therapeutically effective amount” and broad ranges of dosages of the claimed S100A8 or S100A9 homodimers or S100A8/A9 heterodimers for the NF-KB-associated postnatal inflammatory disorders.  However, there is no guidance for treatment of any particular disorder, much less information regarding a treatment regimen for prevention of a NF-KB-associated postnatal inflammatory disorder. It is further noted that in order to prevent a disease, the skilled artisan must be able to identify patients that are at risk for developing a NF-KB-associated postnatal inflammatory disorder in order to prophylactically treat the patient.  
(4) State of the Prior Art:  
Frontiers in immunology 9:1-14 (2018)) is a review article that teaches S100A8 and S100A9 (also known as MRP8 and MRP14, respectively) are Ca2+ binding proteins belonging to the S100 family. They often exist in the form of heterodimer, while homodimer exists very little because of the stability. S100A8/A9 is constitutively expressed in neutrophils and monocytes as a Ca2+ sensor, participating in cytoskeleton rearrangement and arachidonic acid metabolism. During inflammation, S100A8/A9 is released actively and exerts a critical role in modulating the inflammatory response by stimulating leukocyte recruitment and inducing cytokine secretion. S100A8/A9 serves as a candidate biomarker for diagnosis and follow-up as well as a predictive indicator of therapeutic responses to inflammation-associated diseases (abstract).  Inflammation is a basic defense mechanism in the human body. Various immunocytes and molecules form an enormous regulatory network during inflammation, eliminating endogenous and exogenous pathogenic substances to protect the body. However, imbalance of the network, such as excessive inflammatory reactions and prolonged inflammatory status, may lead to further tissue damage. S100A8 and S100A9 have already been confirmed to play a decisive role in the development of inflammation (p. 1).  S100A8 and S100A9 are mainly derived from immunocytes, such as neutrophils and macrophages, which contain abundant S100A8/A9 and participate in inflammatory process. S100A8 and S100A9 proteins comprise approximately 45% of the cytoplasmic proteins in neutrophils. Under physiological conditions, there is sufficient storage of S100A8/A9 in neutrophils and myeloid-derived dendritic cells, while low levels of S100A8/A9 are constitutively expressed in monocytes. S100A8/A9 is intensely 
S100A8/A9 could be used as a biomarker in many inflammatory diseases, such as juvenile RA, inflammatory arthritis disease, skin stresses, transplantation, inflammatory bowel disease (IBD), islet inflammatory response, severe forms of glomerulonephritis, cystic fibrosis, periodontitis, autoimmune synovitis, inflammation of the uterine cervix, peritonitis, microcirculatory defects in diabetic nephropathy, infections, CVDs, and autoimmune diseases such as juvenile dermatomyositis. The serum S100A8/A9 level of patients with systemic inflammatory response syndrome and sepsis showed a significant increase compared with healthy controls (p. 7).
The locations at which S100A8/A9 is elevated vary with the disease. S100A8/A9 is increased in synovial fluid (SF), serum, and tophi of gout patients, while it is increased in the vitreous of PDR patients, which underlines the importance of appropriate specimen selection for the application of S100 proteins as biomarkers (p. 3).  Dysregulated and excessive immune responses result in autoimmune diseases and hypersensitivity reactions, such as inflammation. Upregulation of S100A8/A9 occurs in multiple immune system dysfunction diseases.  Id.  Much attention has been paid to the pro-inflammatory functions of S100A8/A9, the complex also exhibits anti- inflammatory properties under specific conditions to avoid tissue damage caused by overwhelming inflammation. S100A8, S100A9, and S100A8/A9 have been demonstrated to modulate production of pro-inflammatory mediators, including cytokines, chemokines, ROS, and NO (p. 5).  
amplifies the inflammatory response and severely destructs tissues in inflammation-associated diseases.	
Despite the substantial amounts of evidence showing the importance of S100A8/A9 in the biological functions of inflammatory disease, the defense mechanisms of calprotectin are still not very clear. With respect to functional studies, only a few detailed characterizations exist related to S100A8/A9, while there are adequate studies on S100A8 and S100A9 separately (p. 10).
The state of the inflammatory disease treatment art is discussed by O’Neill et al. (Nature Reviews Drug Discovery 5: 549-563 (2006)). O’Neill et al. teach that the complex process of inflammation is the cause of a large number of diseases. O’Neill et al. teach that despite notable success with newer treatments, such as biopharmaceuticals that inhibit TNF, there are still major unmet needs in the treatment of these diseases (See page 1). O’Neill et al. teach that a key challenge is to develop an agent that will limit inflammation without having deleterious effect in innate immunity, as the inflammatory response is a prerequisite for an effective host deference response to infection (See page 1). O’Neill et al. teach that much progress has been made in the delineation of cell-signaling pathways that are active during inflammation and several targets have presented themselves (See page 1). O’Neill et al. teach that despite this 
Terrin et al. (Arch Dis Child 97:1102 (2012)) teach that necrotizing enterocolitis (NEC) is a leading cause of mortality in preterm neonates.  Despite the central role of innate immune inflammatory components in the pathogenesis of NEC, the potential diagnostic utility of these mediators remain largely uninvestigated. Measurement of serum levels of S100 myeloid-related proteins A8/ A9 (S100 A8/A9), one of the principal mediators of innate immune response, has been proposed as diagnostic marker for several inflammatory conditions including neonatal sepsis (p. 1102). The reference indicates that S100 A8/A9 could be considered a reliable, accurate and early marker of NEC.
antibody with a specificity to an epitope that is a region corresponding to amino acid positions 63-79 or 73-85 of the human protein S100A9, and another antibody with a specificity to an epitope that is a region corresponding to amino acid positions 55-71 of the human protein S100A8 (abstract).  Antibodies can be used to treat diagnosing inflammatory disorder.  Id.   Roth et al. teach ministering one of the antibodies a subject suffering from an inflammatory condition (e.g., rheumatoid arthritis, juvenile idiopathic arthritis, psoriatic arthritis, immune reconstituation inflammatory syndrome (IRIS), sepsis, systemic inflammatory response syndrome (SIRS), pneumonia, osteomyelitis, autoinflammatory syndromes, hyperzincemia, systemic inflammation, atherosclerosis, acute coronary syndrome, myocardial infarction, diabetes, an inflammatory skin disease, psoriasis, inflammatory bowel disease, vasculitis, allograft rejection, glomerulonephritis, systemic lupus erythematosus, pancreatitis, a cancer, dermatomyositis and polymyositis, multiple sclerosis, allergies, infections, pulmonary inflammation, acute lung injury (ALI) and its most severe form, acute respiratory distress syndrome (ARDS) (claims 6, 11).
 (5)  Working Examples: the example section is provided at pages 38-50 of the instant specification.  The specification indicates variances in transcriptional regulation in isolated adult blood versus umbilical cord blood monocytes following LPS stimulation (e.g. Fig 1C/D, pp. 38-40).  Premature newborns had a lower serum level of S100A8/A9 as compared to full-term gestational newborns (Fig. 8).  Newborns delivered by cesarean section had a lower S100A8/A9 serum level then newborns born via vaginal 
There are no examples of "prevention” of a NF-KB-associated postnatal inflammatory disorder. 
(6) Skill of those in the art: the relative skill of those in the art is high.  The claims encompass diseases and disorders that relate to every organ in the body. Those skilled in the art have extensive knowledge of specific molecular and physiological pathways, as well as disease progression.
(7) The quantity of experimentation needed: Owing especially to factors (1)-(6), the quantity is expected to be high.   
Prevent means to completely stop a condition from occurring. Given the instant guidance, one of ordinary skill in the art could reasonably predict that administration of the claimed compositions would be useful in methods of treating and preventing a NF-KB-associated postnatal inflammatory disorder.  However, “preventing” is not a relative term, it is total.  The specification is not enabled for method of preventing a NF-KB-associated postnatal inflammatory disorder.
          Since it is uncertain to predict the patient population who are susceptible to developing a NF-KB-associated postnatal inflammatory disorder, the timing of a NF-KB-associated postnatal inflammatory disorder, as well as the dosage and dosage regimens that would be necessary in order to “prevent” a NF-KB-associated postnatal inflammatory disorder or a postnatal alteration increasing the risk of a NF-KB-associated postnatal inflammatory disorder the newborn infant, one of ordinary skill the art would be burdened with undue “painstaking experimentation study”.  

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further regarding claims 4 and 15, the term "disturbed microbiome development" is a relative term which renders the claim indefinite.  The term "disturbed microbiome development" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation appears within the first month of life, and the claim also recites “preferably within the first week of life” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 11, the metes and bounds of the claim are deemed to be indefinite.  The claim recites “said sepsis is characterized by at least one clinical symptom selected from … and/or the presence of at least three of the following characteristics …”. The inclusion of the term and/or renders the claim indefinite because it creates uncertainty as to what is included and what is excluded within the claim scope.  Examiner recommends that applicant split the claim into two distinct claims and corresponding characteristics of identifying a newborn patient with sepsis.  Claim 11 is further deemed to be indefinite because it recites “CRP value higher than 20 mg/l” which has no upper limit.  The claim further recites “total neutrophils of 0.18 or higher” 
Regarding claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation subject is a mammalian subject, and the claim also recites “in particular a human, a nonhuman primate …” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Closest prior art 
The closest prior art to the instant claims is Roth et al. (U.S. 2015/0210768).  Roth et al. teach methods and compounds for reinventing, treating, and diagnosing inflammatory condition.  The reference specifically teaches an antibody with a specificity to an epitope that is a region corresponding to amino acid positions 63-79 or 73-85 of the human protein S100A9, and another antibody with a specificity to an epitope that is a region corresponding to amino acid positions 55-71 of the human protein S100A8 (abstract).  Antibodies can be used to treat diagnosing inflammatory disorder.  Id.   Roth et al. teach ministering one of the antibodies a subject suffering from an inflammatory condition (e.g., rheumatoid arthritis, juvenile idiopathic arthritis, psoriatic arthritis, 
The reference does not explicitly teach or suggest administering a S100A8 or S100A9 homodimer or a S100A8/9 heterodimer to a newborn for the treatment of a postnatal inflammatory disorder.

Conclusion
No claims are allowed.  Claims 1-6, 8-17, and 19-22 are pending.  Claims 12, 13, 19-22 are withdrawn.
Claims 1-6, 8-11, and 14-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KRISTINA M HELLMAN/Examiner, Art Unit 1654